Case 1:19-cv-24007-MGC Document 1 Entered on FLSD Docket 09/27/2019 Page 1 of 7



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO.: 19-cv-24007
 IVETTE PORTELA,

 Plaintiff,

 vs.

 HOMESTEAD RESEARCH INSTITUTE, INC.,
 and JOSE HERNANDEZ,

 Defendants.
 ______________________________________/

                                              COMPLAINT

         Plaintiff, Ivette Portela, sues Defendants, Homestead Research Institute, Inc., and Jose

 Hernandez, based on the following good cause:

                                    Parties, Jurisdiction, and Venue

              1. Plaintiff, Ivette Portela​, was and is a ​sui juris​ resident of

 Miami-Dade County, Florida, at all times material. She was and is in an non-exempt employee of

 the Defendants, as the term “employee” is defined by 29 U.S.C. §203 (c) who consents to

 participate in this lawsuit.

              2. Defendant, Homestead Research Institute, Inc​., is a ​sui juris​ Florida for-profit

 corporation with its principal place of business in this District and it conducts its for-profit

 business in Miami-Dade County.

              3. Defendant, Jose Hernandez​, was and is the owner / officer/ director of the




                                                      1
Case 1:19-cv-24007-MGC Document 1 Entered on FLSD Docket 09/27/2019 Page 2 of 7



 Corporate Defendant for the relevant time period. He ran its day-to-day operations, made

 financial decisions for the corporate Defendant, had supervisory authority over Plaintiff, and was

 partially, ultimately, and/or totally responsible for paying Plaintiff’s wages.

             4. Defendants were Plaintiff’s direct employers, joint employers and co-employers,

 as that term “employer” is defined by 29 U.S.C. §203 (d).

             5. All Defendants employed Plaintiff.

             6. This Court has jurisdiction over Plaintiff’s FLSA claims and

 pendent/supplemental jurisdiction over related Florida law claims.

             7. Venue is proper pursuant to 28 U.S.C. §1391 (b)(ii) because Defendants transact

 business in this District, because the corporate Defendant maintains its principal place of

 business in this District, and because most if not all of the operational decisions were made in

 this District, while Ms. Portela worked in Miami-Dade County, where payment was to be

 received.

                                           Background Facts

             8. Defendants have been at all times material engaged in interstate commerce in the

 course of their clinical research facility operations which, traditionally, cannot be performed

 without using good materials, supplies, and equipment that have all moved through interstate

 commerce.

             9. Defendants also communicate with their workers by regularly and routinely using

 telephone, Internet, and/or facsimiles.

             10. Defendants’ annual gross revenues derived from this interstate commerce are

 believed to be in excess of $500,000.00 for the relevant time period.



                                                   2
Case 1:19-cv-24007-MGC Document 1 Entered on FLSD Docket 09/27/2019 Page 3 of 7



             11. In particular, Defendants own and operate a clinical research facility that studies

 prescription drugs that were previously placed in the stream of commerce from outside the State

 of Florida before being received in this District to engage in interstate commerce.

             12. Plaintiff worked in a non-exempt capacity for Defendants.

             13. In particular, Plaintiff worked for Defendants as the Chief Operating Officer from

 approximately October 2018 through March 11, 2019.

             14. From Approximately October 2018 to March 11, 2019, Defendants required

 that Plaintiff perform work at the job site.

             15. To the extent that records exist regarding the exact dates of Plaintiff’s

 employment exist, and of the times she worked each day, such records are in the exclusive

 custody of Defendants.

             16. From October 2018 to March 11, 2019, Defendants agreed to pay Plaintiff a

 weekly rate of $1200.00 per week, which is intended to compensate her for 40 hours per week.

             17. Defendants failed and refused to pay Plaintiff at all for the 80 hours she worked

 from approximately February 25, 2019 to March 11, 2019.

             18. Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied

 by Plaintiff.

             19. Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

 all services rendered.

                          COUNT I – FLSA MINIMUM WAGE CLAIM

         Plaintiff reincorporates and re-alleges all preceding paragraphs 1-19 as though set forth

 fully herein and further alleges as follows:



                                                   3
Case 1:19-cv-24007-MGC Document 1 Entered on FLSD Docket 09/27/2019 Page 4 of 7



            20. Defendants willfully and intentionally refused to pay Plaintiff at least a minimum

 wage of $7.25/hour for each of the hours she worked from February 25, 2019 to March 11, 2019.

            21. Defendants either recklessly failed to investigate whether their failure to pay

 Plaintiff at least a minimum wage for the hours worked from approximately February 25, 2019 to

 March 11, 2019, violated the Fair Labor Standards Act, they intentionally misled Plaintiff to

 believe that Defendants were not required to pay her at least a minimum wage for all the hours

 worked from approximately February 25, 2019 to March 11, 2019, and/or Defendants concocted

 a scheme pursuant to which they deprived Plaintiff the minimum wage pay earned for the hours

 worked from approximately February 25, 2019 to March 11, 2019.

            22. Plaintiff is entitled to back pay award of at least the applicable minimum wage for

 all of the hours worked from approximately February 25, 2019 to March 11, 2019, plus an equal

 amount as a penalty, plus attorneys’ fees and costs.

        WHEREFORE Plaintiff, Ivette Portela, demands the entry of a judgment in her favor and

 against the Defendants, Homestead Research Institute, Inc., and Jose Hernandez, after trial by

 jury and as follows:

    a) That Plaintiff recover compensatory minimum wage damages and an equal amount of

        liquidated damages as provided under the law and in 29 U.S.C. §216 (b);

    b) That Plaintiff recover pre-judgment interest if she is not awarded liquidated damages;

    c) That Plaintiff recover an award of reasonable attorneys’ fees, costs, and expenses

        pursuant to the FLSA;

    d) That the Defendants be Ordered to make Plaintiff whole by providing appropriate




                                                  4
Case 1:19-cv-24007-MGC Document 1 Entered on FLSD Docket 09/27/2019 Page 5 of 7



        minimum wage pay and other benefits wrongly denied in an amount to be shown at trial

        and other affirmative relief;

    e) That Plaintiff recover all interest allowed by law; and

    f) Such other and further relief as the Court deems just and proper.

                             COUNT II – BREACH OF CONTRACT
                           (Against Homestead Research Institute, Inc.)

        Plaintiff reincorporates and re-alleges paragraphs 1-19 as though set forth fully herein

 and further alleges as follows:

             23. Plaintiff and Defendant, Homestead Research Institute, Inc., agreed that in

 exchange for Plaintiff expending time and effort on its behalf, it would compensate her at the

 salary set forth above.

            24. Plaintiff performed under the parties’ oral contract/agreement by performing work

 for Defendant, Homestead Research Institute, Inc., as aforesaid.

            25. Defendant, Homestead Research Institute, Inc., failed and refused to perform its

 obligation(s) to pay Plaintiff the agreed-upon salary from February 25, 2019 to March 11, 2019,

 thereby breaching the Contract.

             26. Furthermore, Defendant, Homestead Research Institute, Inc. failed and refused to

 perform its obligation(s) to pay Plaintiff the agreed-upon salary from February 25, 2019 to

 March 11, 2019, thereby breaching the Contract.

            27. Plaintiff has been damaged as a result of Defendant’s failure to pay her the

 agreed-upon salary from approximately February 25, 2019 to March 11, 2019, by failing to pay

 her at all for working in this time period.




                                                 5
Case 1:19-cv-24007-MGC Document 1 Entered on FLSD Docket 09/27/2019 Page 6 of 7



            28. Plaintiff has been damaged as a result of the Defendant’s failure to pay her the

 agree-upon amount salary she worked from approximately February 25, 2019 to March 11, 2019,

 by failing to pay her at all for working in this time period.

        WHEREFOR Plaintiff, Ivette Portela, demands the entry of a judgment in her favor and

 against Defendant, Homestead Research Institute, Inc., for all damages suffered in the amount of

 $2,400.00, plus pre-judgment and post-judgment interest, costs and attorneys’ fees incurred in

 this matter pursuant to Fla. Stat. §448.08, and to award such other and further relief as this Court

 deem just and proper.

                             COUNT III – UNJUST ENRICHMENT
                           (Against Homestead Research Institute, Inc.)

        Plaintiff reincorporates and re-alleges paragraphs 1-19 as though set forth fully herein

 and further alleges as follows:

            29. Plaintiff provided labor and services for Defendant, Homestead Research Institute,

 Inc., and it received and accepted the benefits of the labor and services supplied by Plaintiff.

            30. Plaintiff expected to be paid a reasonable value for the labor and services she

 provided to and on behalf of Defendant, Homestead Research Institute, Inc.

            31. Defendant, Homestead Research Institute, Inc., was unjustly enriched in that it

 accepted the benefits of the work performed by Plaintiff, but yet failed and refused to make

 payment to Plaintiff for such benefits.

        WHEREFORE Plaintiff, Ivette Portela, demands the entry of judgment in her favor and

 against Defendant, Homestead Research Institute, Inc., for all damages suffered, plus

 pre-judgment and post-judgment interest, costs and attorneys’ fees incurred in this matter




                                                   6
Case 1:19-cv-24007-MGC Document 1 Entered on FLSD Docket 09/27/2019 Page 7 of 7



 pursuant to Fla. Stat. §448.08, and to award such other and further relief as this Court deem just

 and proper.



                                      DEMAND FOR JURY TRIAL

        Plaintiff demand a trial by jury on all issues so triable.

 Dated this 27th day of September, 2019.



                                                        Respectfully submitted,

                                                        By: ​/s/ Gadiel A. Espinoza, Esq.
                                                        Gadiel A. Espinoza, Esq.
                                                        Florida Bar No. 121831

                                                        PEREGONZA LAW GROUP, PLLC
                                                        1414 NW 107th Ave, Suite 302
                                                        Doral, FL 33172
                                                        Tel. (786) 650-0202
                                                        Fax. (786) 650-0200
                                                        Email: ​gadiel@PereGonza.com
                                                        Email: ​office@peregonza.com
                                                        Attorneys for Plaintiff




                                                   7
